DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6, “a” is missing between “in” and “second”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  line 6, “a” is missing between “in” and “second”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the penultimate line, “said one or more earring bases” lack antecedence.
In claim 3, “said jacket attachment” is indefinite.  It fails to define which jacket attachment is being further limited.
In claim 4, “said decorative insert” lacks antecedent.  The correct phrase would be “said one or more decorative inserts”.
Regarding claim 6, the claim is confusing and indefinite.  It is suggested to rewrite the claim as follows: --6. A modular earring system as described in claim 3, wherein said one or more additional earring bases are coupled in a series to form a linear modular earring.—
In claim 7, lines 3 and 7, it is indefinite to state that the “second earring base is configured to secure one or more decorative inserts in a jacket”.  The specification discloses an earring base being configured to secure a decorative insert in a jacket.  
In claim 10, “said jacket attachment” is indefinite.  Because, it fails to define which jack attachment it is referring to.
In claim 11, “said decorative insert” lacks antecedence.  The correct phrase would be “said one or more decorative inserts”.
In claim 25, line 9, “and/or” is indefinite.  Is the necklace or a bracelet being claimed? Or, both?  In the last line of the claim, “a jacket attachment” should be “said jacket attachment” to make the limitation definite.
In claim 28, “said decorative insert” lacks antecedence.  The correct phrase would be “said one or more decorative inserts”.
In claim 29, it is misdescriptive to state that the decorative inserts comprise one or more interchangeable decorative inserts.  The earring base is the interchangeable element of the modular system.  The decorative insert is a single element secured within a jacket of the earring base, which is interchangeable.  Correction is required.
Regarding claim 30, the claim is indefinite.  It is suggested to change the claim to “An interchangeable modular jewelry system as described in claim 29, wherein said first and second earring base is coupled in a series to form a linear modular earring.”
In claim 31, line 2, it is confusing to say “said bracelet coupler configured to be secured to said bracelet comprises a bracelet coupler”.  It is redundant to state that the bracelet coupler comprises a bracelet coupler.  It is suggested that the “a bracelet coupler having” be deleted to correct the limitation.
In claim 34, the claim is indefinite and confusing.  It is suggested that the claim be changed by deleting “through said second jacket coupler comprises a third jacket coupled with said second jacket through said second jacket coupler wherein said coupling”.  And, change “in-series” to –in a series”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 25- are rejected under 35 U.S.C. 102a(1) as being anticipated by Strong, US 4763489.  Regarding claims 1 and 7, Strong discloses a modular earring system (figs. 1-2) comprising: a first earring base (20) configured to secure one decorative insert (18) in a first jacket (12) and wherein the first jacket (12) is configured to have a first jacket coupler (16), a second earring base (10) configured to secure one or more decorative inserts (18) in a second jacket (12) wherein the second jacket (12) is configured to have a jacket attachment (14) configured to be secured with the first jacket coupler (16) and have a second jacket coupler (16), and one or more additional earring bases (32) configured to secure one more decorative insert (36) in a jacket (34) wherein the jackets (34) are configured to have a jacket attachment (14), a jacket coupler (16), or both, wherein the one or more earring bases (20, 10, 32) may be coupled to form a modular earring (figs. 1-2).  Please see the annotated drawing on the subsequent page.
Regarding claim 2, Strong’s jacket coupler (16) is considered to be an integral clasp in the same manner as the integral clasp (4) is defined in applicant’s invention as a wire or hook or loop.
Regarding claim 6, Strong discloses connecting the bases in a series to form a linear modular earring.

    PNG
    media_image1.png
    1165
    998
    media_image1.png
    Greyscale

	Regarding claims 8-10, Strong discloses the bracelet with a series of interconnected earring bases.  Each base is connected to one another by a clasped hoop (14) and an integral clasp hook (16).
Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 26-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fail to disclose an interchangeable modular jewelry system comprising a first earring base having a first jacket with one decorative insert secured in the first jacket.  The first jacket has a first jacket coupler.  A second earring base having a second jacket with one decorative insert secured in the second jacket.  The second jacket has a jacket attachment configured to be secured with the first jacket coupler.  The second jacket has a second jacket coupler.  A bracelet with at least one modular bracelet attachment comprising at least one bracelet coupler configured to be secured to the bracelet.  At least one bail configured to be secured around the bracelet coupler.  Wherein, the second jacket may be de-coupled from the first earring base and be coupled with the bail through the second jacket attachment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677